      Case 1:20-cr-00602-DLC Document 16 Filed 12/02/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA,              :               20cr602 (DLC)
                                       :
               -v-                     :                    ORDER
                                       :
BRANDON BELL,                          :
                                       :
                     Defendant.        :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On November 19, 2020, CJA counsel requested approval for

the use of CJA funds to purchase a laptop for defendant Brandon

Bell to review discovery materials produced by the Government.

Defense counsel represents that without this laptop the

defendant will be unable to review effectively the discovery

material that the Government is installing on the two drives

defense counsel is providing to the Government (the “Attorney

Drive” and the “Defendant Drive”).      It is hereby

     ORDERED that defense counsel’s request for CJA funds to

purchase a laptop for the defendant to review discovery is

granted.

     IT IS FURTHER ORDERED that the defendant shall not have

access to material installed on the Attorney Drive, which is

classified in the parties’ protective agreement as “sensitive

disclosure materials”, except in the following circumstances:
        Case 1:20-cr-00602-DLC Document 16 Filed 12/02/20 Page 2 of 3



1) in a meeting with defense counsel in which material on the

Attorney Drive is reviewed by the defendant in the presence of

counsel; or

     2) in a video conference with defense counsel, who may use

screen-sharing to permit the defendant to review the materials

on the Attorney Drive.

     IT IS FURTHER ORDERED that the defendant shall not download

the “sensitive disclosure materials” shown to him by his

attorney.

     IT IS FURTHER ORDERED that the defendant may not use the

laptop for any purpose other than reviewing discovery materials

produced in this case, for communicating with his CJA counsel,

and for other communications relating to his defense in this

case.

     IT IS FURTHER ORDERED that no later than the conclusion of

the proceedings against the defendant in the district court,

whether through dismissal of the charges against the defendant

or the sentencing of the defendant, the defendant shall return

the laptop to his counsel, who will promptly provide it to the




                                     2
         Case 1:20-cr-00602-DLC Document 16 Filed 12/02/20 Page 3 of 3



CJA Case Budget Attorney for the Second Circuit Court of

Appeals.    If convicted, the defendant may not retain this laptop

during any appeal.



Dated:      New York, New York
            December 2, 2020


                                    ____________________________
                                            DENISE COTE
                                    United States District Judge




                                      3
